Name: Commission Regulation (EC) No 1511/2000 of 12 July 2000 setting the intervention threshold for apples for the 2000/01 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|32000R1511Commission Regulation (EC) No 1511/2000 of 12 July 2000 setting the intervention threshold for apples for the 2000/01 marketing year Official Journal L 174 , 13/07/2000 P. 0016 - 0016Commission Regulation (EC) No 1511/2000of 12 July 2000setting the intervention threshold for apples for the 2000/01 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as amended by Regulation (EC) No 1257/1999(2), and in particular Article 27(1) and (2) thereof,Whereas:(1) Article 27(1) of Regulation (EC) No 2200/96 provides that an intervention threshold is to be set if the market in a product listed in Annex II thereto is suffering or at risk of suffering from widespread structural imbalances giving or liable to give rise to too large a volume of withdrawals.(2) An intervention threshold for apples was set for the 1999/2000 marketing year in Commission Regulation (EC) No 1541/1999(3). Since the conditions laid down in the abovementioned Article 27 continue to be met for that product, an intervention threshold for apples should be set for the 2000/01 marketing year.(3) The intervention threshold for apples should be set on the basis of a percentage of the average quantity of produce, intended for consumption fresh, of the last five marketing years for which data are available. The period to be taken into account for assessing the overrun of the threshold should also be determined.(4) Pursuant to the abovementioned Article 27, an overrun of the intervention threshold results in a reduction in the Community withdrawal compensation in the marketing year following the year in which the threshold is exceeded. The consequences of such an overrun should be determined and a reduction in proportion to the size of the overrun set.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 11. The intervention threshold for apples for the 2000/01 marketing year shall be 486900 tonnes.2. Any overrun of the intervention threshold shall be assessed on the basis of withdrawals effected between 1 June 2000 and 31 May 2001.Article 2If the quantity of apples subject to withdrawals during the period laid down in Article 1(2) exceeds the threshold laid down in Article 1(1), the Community withdrawal compensation set under Article 26 of Regulation (EC) No 2200/96 for the following marketing year shall be reduced in proportion to the size of the overrun based on the production used to calculate the relevant threshold.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 180, 15.7.1999, p. 3.